Browne, Justice, delivered the opinion of the Court: This was an action of covenant brought in the Circuit Court by John C. Campbell and others, against Joseph L. Wilson and Thomas S. Hinde, on a bond for the payment of money. The bond was signed and sealed by the said Wilson and Hinde. At the foot of the covenant, was this memorandum, “ That this bond is executed by Mr. Hinde as security for Mr. Wilson, the principal.” The declaration contained no reference ^whatever to this memorandum. Defendant below craved oyer, and pleaded the fact that Hinde signed as security only, and plaintiffs below knew it, and accepted it as such. Demurrer to the plea sustained, and thereupon damages assessed, and judgment. To reverse the judgment of the Court below, an appeal is brought to this Court, by Hinde. The Court did right in sustaining the demurrer to the plea. It may be that Hinde was only security to Wilson, still Hinde is bound with Wilson, to Campbell and others. Whether Hinde is security or principal, he is equally bound with Wilson to discharge the obligation to John C. Campbell and others. The judgment of the Court below is affirmed with costs. Judgment affirmed. Note. Where sureties bind themselves jointly and severally as principals in a bond, there is no difference as to their liability in equity for the debt between them and the principal debtor, for whom they are sureties. U. S. v. Cushman, 2 Summer’s C. C. R. 426. Where a lease was made to two, one of whom was sole occupant of the premises, which he held over the term, and debt for the rent of the whole period of actual occupancy, was brought against both: It was held that the other lessee was not estopped to show that he signed the lease only in the character of surety, for the term specified, without having in fact occupied the premises at any time, and that he was not liable for rent after the time mentioned in the writing, the holding over, being, as to him, no continuance of the lease. Kennebec Bank v. Turner et al., 2 Greenleaf 42.